ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:
Regarding claims 5 and 38, Shelton IV (US 2015/0335328; “Shelton”) is the most relevant prior art.
Shelton discloses said intermediate staple is positioned distally with respect to said outer staple (see annotated diagram 1 below)
Shelton fails to disclose wherein said inner staple is positioned distally with respect to said intermediate staple.

    PNG
    media_image1.png
    540
    499
    media_image1.png
    Greyscale

Regarding claims 6 and 39, Shelton IV (US 2015/0335328; “Shelton”) is the most relevant prior art.
Shelton discloses wherein said inner staple is positioned proximally with respect to said intermediate staple (see annotated diagram 1 above).

Regarding claims 7 and 40, Shelton IV (US 2015/0335328; “Shelton”) is the most relevant prior art.
Shelton discloses wherein said another staple cavity is in said intermediate row.
Shelton fails to disclose wherein said another staple cavity is in said outer row.
It would not have been obvious for said another stapler cavity to be in the outer row, because the cluster of four would have to require the “said another staple cavity” to be the intermediate staple cavity. This is because the intermediate staple cavity/that of the second distal stapler driver is positioned distally to at least a portion of said first distal driver.
Regarding claims 41 and 43, Shelton IV (US 2015/0335328; “Shelton”) is the most relevant prior art.
Shelton discloses said first distal staple driver and said second staple driver (see annotated diagram 1 above).
Shelton fails to disclose said second staple driver is positioned distal to a majority of said first staple driver.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EYAMINDAE C JALLOW/Examiner, Art Unit 3731                                                                                                             /ANDREW M TECCO/Primary Examiner, Art Unit 3731